COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-099-CR


WILLIAM CHILTON ACORD                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant William Chilton Acord entered an open plea of guilty to robbery

causing bodily injury and pleaded true to the repeat offender notice. The trial

court sentenced Acord to forty-five years’ confinement.

      Acord’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion

meet the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396



      1
          … See Tex. R. App. P. 47.4.
(1967), by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds for relief. Acord was given the opportunity

to file a pro se brief, but he did not do so. The State has not filed a brief.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Acord entered an open plea of guilty, our independent review for potential error

is limited to potential jurisdictional defects, the voluntariness of Acord’s plea,

error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d 615,

620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex.

Crim. App. 2000).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit. We find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); accord Meza v.




                                        2
State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                               SUE WALKER
                                               JUSTICE


PANEL: LIVINGSTON, DAUPHINOT, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 28, 2010




                                     3